D. E. Holbrook, P. J.
(dissenting). This divorce action was commenced March 11, 1970 and finally heard and opinion filed on August 24, 1972. The judgment of divorce was filed on December 28, 1972. On January 12, 1973 plaintiff filed a motion for rehearing on the property settlement. This was denied by the trial court. Divorce matters like the present one are very difficult and the trial judge takes into consideration many circumstances and facts in an effort to treat both parties fairly. It is no easy job. This writer’s feelings on the facts in this matter require him to dissent in one particular with the ruling of the majority opinion. In the facts of the case it appears that plaintiffs parents gave a lot to plaintiff and defendant upon which *408defendant and plaintiffs father built a house. This house was later used in helping pay for the home of the parties, the subject of this dissent. At the time of the trial, it was agreed that a Mr. Robert Greene would make an appraisal of the house. No appraisal had been made up to that time. Mr. Greene’s appraisal was $32,500.
In the judgment the trial court ordered that the homestead be awarded to plaintiff, but required her to pay the mortgage of $7,891.07, and awarded to defendant a lien on the property for $12,300. Because the property was not kept up by plaintiff, and because it was the subject of a mortgage foreclosure on September 7, 1972 with sale on September 18, 1972, the property was only able to be sold for $28,000. The costs of this sale totalled $3,103.88. These costs were paid totally by the plaintiff. In order to have divided the property equally between the plaintiff and the defendant under the $32,500 figure, defendant received a lien of $12,300. However, in view of the circumstances concerning the sale and the usual costs occasioned upon a sale by a realtor, plaintiff was required to pay said costs. Had this writer been the trial chancellor, I would have felt compelled to reach a different result as to this aspect of the case, and required defendant to pay one-half of the costs ($1,551.94) to the plaintiff. Socha v Socha, 5 Mich App 404; 146 NW2d 839 (1966).
This writer so votes.